Citation Nr: 9933733	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-36 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
essential tremor, right hand.

2.  Entitlement to a rating in excess of 20 percent for 
essential tremor, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1960 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1999, the 
veteran testified at a personal hearing in Washington, D.C. 
before the undersigned member of the Board.

At the July 1999 Board hearing, the veteran and his 
representative addressed the issue of entitlement to a total 
compensation rating based on individual unemployability, and 
this matter is hereby referred to the RO for appropriate 
action.


REMAND

The Board observes that in an April 1995 rating decision, the 
veteran was granted service connection for essential tremors 
and was assigned a 30 percent disability rating effective 
July 13, 1994.  The present appeal ensued.  By rating 
decision in November 1998, the RO recharacterized the 
veteran's disability as an essential tremor of the right and 
left hand, and assigned a 30 percent (right hand) and 20 
percent (left hand) disability rating, effective March 4, 
1996.  However, as the veteran has not expressly limited his 
appeal to a specific rating or ratings, the issues remain in 
appellate status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).

At the July 1999 Board hearing, the veteran indicated that 
his hand tremors condition had worsened since the most recent 
VA examination in October 1998.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995). 

Further, although not clear, it appears that the veteran 
testified at the July 1999 hearing that he sees his private 
physician, Dr. Russell, on some occasions in connection with 
his service-connected tremors.  Records of any such pertinent 
treatment are relevant to the issues on appeal and should be 
requested. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be contacted and 
asked to clarify if he is treated by Dr. 
Russell for his tremors.  If so, after 
obtaining an appropriate consent to the 
release of medical records, the RO should 
contact Dr. Russell and request copies of 
pertinent treatment records.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
essential tremors of the right and left 
hands.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  A 
discussion by the examiner as to the 
severity of the tremors of both hands, 
including which hand is more severe, 
would be helpful and is hereby requested. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



